DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (First Action Allowance) is in response to the application as originally filed on 07/14/2020. The originally filed claims 1-20 are now allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Drawings
The drawings were received on 04/17/202020.  These drawings are approved by the Examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed subject matters in claims 1-20 are allowed because the arts of record fail to teach or fairly suggest in combinations of the claimed:
A method for combining received signals from a plurality of antennas, comprising:

for each of the antennas generating a quality score indicative of the peak to average power ratio (PAPR) of the received signal;
for each of the antennas using the corresponding ranking score and quality score to generate a weight;
for each of the antennas applying the weight to the received signal to generate weighted signal; and,
summing all weighted signals from the plurality of antennas to generate a weighted combined signal, as in claim 1. See figures 5A and 8 and the corresponding text in the disclosure for the combinations of the claimed limitations in claim 1, 11 and 15.

A method for combining received signals from a plurality of antennas, comprising:
calculating a cross correlation coefficient for the received signals obtained from each of the plurality of antennas;
selecting a signal generating the highest coefficient as a golden reference signal; using the golden reference signal to time-synchronize the received signals; deriving peak power to average power ratio (PAPR) for each of the received signals; using the cross correlation coefficients and the peak power to average power ratio to generate a weighting coefficient for each of the received signals;
applying the weighting coefficient to each of the received signals to generate a plurality of weighted signals; and,


A system for combining received signals from a plurality of antennas, comprising: a signal digitizer receiving the received signals and generating digitized signals;
a first ranking module ranking the digitized signals by comparing each of digitized signal’s correlation with the rest of the digitized signals and selecting highest ranked digitized signal as a reference signal;
a second ranking module calculating a peak to average power ratio (PAPR) for each digitized signal;
a weighting module receiving the ranking from the first ranking module and the PAPR from the second ranking module and generating an assigned weight for each of the digitized signals;
a weight applicator applying the assigned weight to each of the digitized signals to generate weighted signals;
a summing module summing the weighted signals, as in claim 15. See figures 5A, 8, and the corresponding text in the disclosure for the combinations of the claimed limitations in claim 1, 11 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A non-patent literature “Receiver Diversity Combining Using Evolutionary Algorithms in Rayleigh Fading Channel” published to Mohsen Akbari et al.  discloses a diversity combiner by weighting sum of the received signals over a plurality of antennas.
A European patent publication WO 2007/065143 to Scarpa et al. discloses a diversity combiner for combining the received signals by phase and time alignment of the received signals.
US patent publication number 2016/0254889 published to Shattil discloses a diversity receiver having the step for calculating a PAPR for each antenna based on the calculated precoding weights and optionally cross correlating of the received signal to select antenna.
However the above reference cited by the Examiner and the once by the Applicant fail to teach or fairly disclose the claimed combining the received signals over a plurality of antennas (diversity combining) according the combinations of claim subject matters in claims 1, 11 and 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633